FILED
                             NOT FOR PUBLICATION                            APR 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EPIGMENIO HERNANDEZ                              No. 08-72869
HERNANDEZ and ANGELICA JANETH
ORTEGA DE HERNANDEZ,                             BIA Nos.     A096-356-332
                                                              A096-356-333
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 22, 2011
                               Pasadena, California

Before: REINHARDT, W. FLETCHER and N.R. SMITH, Circuit Judges.




       Epigmenio Hernandez Hernandez (Hernandez) and Angelica Janeth Ortega

de Hernandez (Ortega), natives and citizens of Mexico, petition for review of the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Board of Immigration Appeals’ dismissal of their appeal of an Immigration

Judge’s decision denying them cancellation of removal.

      We express no opinion on the underlying cancellation of removal issue at

this time because of an intervening development: Petitioners have obtained valid

U-Visas issued by the United States Citizenship and Immigration Service. Because

the BIA has not had the opportunity to evaluate the consequences of this

significant intervening development, we remand this case on a limited basis for the

BIA to address the effect of the approved U-Visas on Petitioners’ removal order in

the first instance. See INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam). The

panel will retain jurisdiction over this case.

      REMANDED for further proceedings consistent with this disposition.